 

Exhibit 10.2

 

SEPARATION AGREEMENT

 

This Separation Agreement (this "Agreement") is made as of the 27th day of
September, 2013, between Enzon Pharmaceuticals, Inc., a Delaware corporation,
with offices in Bridgewater, New Jersey (the "Company"), and Andrew Rackear (the
"Executive").

 

BACKGROUND

 

A.           This Agreement constitutes the agreement between the Company and
the Executive concerning the Executive's separation from employment with the
Company.

 

B.           This Agreement supercedes and replaces the General Severance
Agreement, dated September 22, 2010, between the Executive and the Company.

 

C.           The Company desires to ensure that it can rely on the continued
services of the Executive to assist with a transition in the business of the
Company, in order to avoid potentially material liabilities, obligations or
losses that might arise from such transition if the Company is not able to rely
on employees who have experience with the operations of the Company.

 

D.           The Executive desires to assure himself of financial support
following the termination of his employment with the Company.

 

TERMS

 

In consideration of the foregoing premises and for other good and valuable
consideration, the Company and Executive agree as follows:

 

l.            Term of Agreement. The term of this Agreement (the "Term") shall
commence on the date hereof as first written above and shall continue through
the Separation Date. The term “Separation Date” means a date determined by the
Chairman of the Compensation Committee of the Company (the “Chairman”) in his
absolute discretion occurring not earlier than October 1, 2013 and not later
than December 31, 2013. The Company shall provide the Executive with not less
than two (2) weeks advance written notice of the occurrence of the Separation
Date.

 

2.          Continuation of Employment. During the Term, the Executive’s
employment shall continue on substantially the same terms and conditions as are
in effect on the date hereof, subject to changes, if any, required by law. The
Executive’s employment shall terminate on the Separation Date.

 

3.          Payments and Benefits Upon Termination.

 

(a) Subject to the continued employment of the Executive through the Separation
Date, the Company shall:

 

 

 

 

(i) pay to the Executive in cash in a lump sum an amount equal to the sum of:
(A) his base salary as in effect on the date hereof (the “Base Salary”) through
the Separation Date, to the extent theretore unpaid; (B) subject to affirmation
by Chairman that Executive has performed his transition responsibilities
responsibly and in good faith, a pro-rated portion (based on the portion of the
year elapsed through the Separation Date) of his target bonus for 2013 of
$122,000 (the “Target Bonus”); and (C) $705,000 (such amount, “the Severance
Payment”), representing one and one-half times the sum of the Base Salary and
Target Bonus. A portion of the Severance Payment in the amount of $100,000 shall
be paid on the six month anniversary of the Separation Date subject to the
Condition. For purposes of this Agreement, the “Condition” means that the
Executive shall not have materially breached his obligations hereunder after
reasonable notice and a reasonable opportunity to cure. The remainder of the
payment provided for by this paragraph 3(a)(i) shall be paid on the Separation
Date;

 

(ii) cause each outstanding and unvested equity-based compensation award granted
to the Executive to continue to vest in accordance with its terms subject to the
Condition;

 

(iii) commencing on the Separation Date, on an after-tax basis, pay the total
premium cost for medical and dental coverage of the same type as in effect on
the date hereof under COBRA under the Company’s applicable health plan, if any,
for a period of eighteen (18) months, or if COBRA coverage is not available,
promptly reimburse the Executive on an after-tax basis for the cost reasonably
incurred by him for comparable coverage obtained from another provider;
provided, that the Company shall have no obligation under this paragraph (iii)
beginning as of the date Executive becomes eligible to obtain comparable
benefits from a subsequent employer; and

 

(iv) on the Separation Date pay the Executive eight thousand dollars ($8,000.00)
in respect of outplacement assistance.

 

(b) In the event of the termination of the Executive’s employment by the Company
without Cause prior to the Separation Date, the Executive shall be entitled to
all of the payments and benefits described in clauses (i) through (iv) of
Section 3(a) above at the times specified therein without regard to the
Condition. For purposes of this Agreement, the term “Cause” shall mean:

 

(i) the willful engaging by Executive in illegal conduct or gross misconduct
which is demonstrably and materially injurious to the Company; or

 

(ii) Executive's willful refusal or inability to perform the duties of his
position as an executive employed by the Company (other than any such failure
resulting from illness or incapacity), which refusal is demonstrably and
materially injurious to the Company; or

 

 

 

 

(iii) Executive's material breach of his obligations under this Agreement or any
employment agreement between the Company and Executive, which breach is
demonstrably and materially injurious to the Company;

 

(iv) Executive's failure, where applicable, to maintain Executive's immigration
status with the U.S. Immigration and Naturalization Service or the Executive's
failure to maintain valid employment authorization to provide services to the
Company.

 

For purposes of this Agreement, no act or failure to act on Executive's part
shall be deemed "willful" unless done, or omitted to be done, by Executive not
in good faith and without reasonable belief that Executive's action of omission
was in the best interest of the Company.

 

4.          General Release. In consideration of the benefits Executive will
receive under this Agreement, to which Executive would not otherwise be
entitled, Executive hereby releases and discharges Company, from any and all
claims and/or causes of action, known and unknown, which Executive may have or
could claim to have against the Company up to and including the date of signing
this Agreement. This general release includes, but is not limited to, all claims
arising from or during Executive’s employment or as a result of the end of
Executive’s employment and all claims arising under federal, state or local laws
prohibiting employment discrimination and/or harassment based upon age, race,
sex, religion, handicap, national origin, sexual orientation, veteran status, or
any other protected characteristic, including but not limited to any and all
claims arising under Title VII of the Civil Rights Act of 1964 and 1991, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act of
1974, the Americans with Disabilities Act, the Rehabilitation Act, the Equal Pay
Act, the Family and Medical Leave Act, the Fair Labor Standard Act, the
Sarbanes-Oxley Act, the Health Insurance Portability and Accountability Act, the
New Jersey Law Against Discrimination, the New Jersey Conscientious Employee
Protection Act, the New Jersey Family Leave Act, New Jersey Paid Leave Insurance
Act, any applicable state wage and hour laws, and/or any other state, federal,
or municipal employment discrimination statutes (including but not limited to
claims based on age, sex, attainment of benefit plan rights, race, national
origin, religion, handicap, sexual orientation, sexual harassment, marital
status, retaliation, and veteran status), and/or any other federal, state, or
local statute, law, ordinance, or regulation and/or pursuant to any other theory
whatsoever, including but not limited to claims related to breach of implied or
express employment contracts, breach of the implied covenant of good faith and
fair dealing, defamation, wrongful discharge, constructive discharge, negligence
of any kind, intentional infliction of emotional distress, whistleblowing,
estoppel or detrimental reliance, public policy, constitutional or tort claims,
violation of the penal statutes and common law claims, or pursuant to any other
theory or claim whatsoever, arising out of or related to employment with the
Company and/or any other occurrence from the beginning of time to the date of
this Agreement, whether presently asserted or otherwise. This Agreement
specifically includes any and all claims, demands, obligations, and/or causes of
action for damages or penalties relating to or in any way connected with the
matters referred to herein, whether or not now known or suspected to exist, and
whether or not specifically or particularly described or referred to herein.
Executive expressly waives any right or claim of right to assert hereafter that
any claim, demand, obligation, damage, liability and/or cause of action has,
through ignorance, oversight or error, been omitted from the terms of this
Agreement. Executive represents that he has not heretofore assigned or
transferred, or purported to assign or transfer, to any person or entity, any
claim, known or unknown to exist, or any portion thereof or interest therein,
which such person has or may have had against the Company. This Agreement and
release does not, however, require Executive to waive the right to file a charge
with or participate before the Equal Employment Opportunity Commission,
provided, however, that Executive gives up the right to recover damages and
attorneys' fees from such a proceeding. Nor does this Agreement and Release
require Executive to waive vested rights, if any, to pension, retiree, health or
similar benefits under the Company's existing plans or Executive’s right to
enforce this Agreement. Unless otherwise prohibited by law, Executive agrees
that should Executive file a lawsuit in court which is found to be barred in
whole or part by this Agreement, Executive will pay back to the Company any and
all sums paid by the Company to Executive or on Executive’s behalf pursuant to
this Agreement and Executive will pay the legal fees incurred by the Company in
defending those claims found to be barred.

 

 

 

 

5. Provision of Consulting Services. Executive agrees to render to the Company
following the Separation Date such reasonable consulting services as the Company
may from time to time reasonably request. In consideration of such services,
Company agrees to pay to Executive a fee of $250 per hour for each hour or
portion of an hour worked. The Company agrees to reimburse Executive for his
reasonable expenses incurred in connection with his performance of services
hereunder, provided that any such expense in excess of one thousand dollars
($1,000) must be pre-approved by the Company. Executive agrees to retain and
provide the Company with evidence of his performance of services and any such
expenses reasonably acceptable to the Company as a condition to his entitlement
to any compensation hereunder.

 

6.          Indemnification and Insurance. The Company shall indemnify Executive
and hold him harmless from and against any claim, liability and expense
(including, without limitation, reasonable attorney fees) made against or
incurred by him in connection with his employment by the Company. Such
indemnification shall be provided in a manner and to an extent that is not less
favorable to the Executive as the indemnification protection that is afforded by
the Company to any other officer of comparable title and that is consistent with
industry custom and standards. The Company shall also reimburse the Executive
for the reasonable cost of malpractice insurance at a level appropriate in
connection with the provision of the services contemplated hereunder.

 

 

 

 

7.          Section 409A.

 

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of Executive's separation from service within the meaning of Section 409A of the
Code, the Company determines that Executive is a "specified employee" within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that the Executive becomes entitled to under this Agreement on
account of the Executive's separation from service would be considered deferred
compensation subject to the 20 percent additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (A) six months and
one day after the Executive's separation from service, or (B) Executive's death.
It is the intention of the parties that none of the payments provided herein be
considered deferred compensation subject to such tax.

 

(b) To the extent that any payment or benefit described in this Agreement
constitutes "non-qualified deferred compensation" under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon Executive's
termination of employment, then such payments or benefits shall be payable only
upon the Executive's "separation from service." The determination of whether and
when a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).

 

(c) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(d) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of such Section.

 

8.          Miscellaneous.

 

(a) No Funding. Nothing contained in this Agreement or otherwise shall require
the Company to segregate, earmark or otherwise set aside any funds or other
assets to provide for any payments required to be made under this Agreement, and
the rights of Executive to any benefits hereunder shall be solely those of a
general, unsecured creditor of the Company.

 

(b) Beneficiaries. In the event of Executive's death, any amount or benefit
payable or distributable to Executive pursuant to this Agreement shall be paid
to the beneficiary designated by Executive for such purpose in the last written
instrument received by the Company prior to Executive's death, if any, or, if no
beneficiary has been designated, to Executive's estate, but such designation
shall not be deemed to supersede any beneficiary designation under any benefit
plan of the Company.

 

 

 

 

(c) Entire Agreement. This Agreement contains the entire understanding between
the patiies hereto with respect to the subject matter hereof and supersedes any
prior understandings, agreements or representations, written or oral, relating
to the subject matter hereof.

 

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which will be an original and all of which taken together shall constitute
one and the same agreement, and any party hereto may execute this Agreement by
signing any such counterpart.

 

(e) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provision of this Agreement will not be affected or
impaired thereby.

 

(f) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the patiies hereto and their respective heirs, personal
representatives and, to the extent pem1itted by Section 7(g), successors and
assigns. The Company will require its successors to expressly assume its
obligations under this Agreement.

 

(g) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable (including
by operation of law) by either pmiy without the prior written consent of the
other party to this Agreement.

 

(h) Modification, Amendment, Waiver or Termination. No provision of this
Agreement may be modified, amended, waived or terminated except by an instrument
in writing signed by the parties to this Agreement. No course of dealing between
the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement. No delay on the part of the Company in exercising any right hereunder
shall operate as a waiver of such right. No waiver, express or implied, by the
Company of any right or any breach by Executive shall constitute a waiver of any
other right or breach by Executive.

 

(i) Notices. All notices, consents, requests, instructions, approvals or other
communications provided for herein shall be in writing and delivered by personal
delivery, overnight courier, mail, electronic facsimile or e-mail addressed to
the receiving party at the address set forth herein. All such communications
shall be effective when received.

 

Address for the Executive:

105 Lincoln Rd.

Westfield, NJ 07090

 

Address for the Company:

 

Enzon Pharmaceuticals, Inc.

685 Route 202/206

Bridgewater, New Jersey 08807

 

 

 

 

Attn:

 

Any party may change the address set forth above by notice to each other party
given as provided herein.

 

(j) Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

(k) Governing Law. ALL MATTERS RELATING TO THE INTERPRETATION, CONSTRUCTION,
VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW JERSEY, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PROVISIONS THEREOF.

 

(l) Arbitration. Any claim or controversy arising out of or relating to this
Agreement or the breach hereof shall be settled by arbitration in accordance
with the laws of the State of New Jersey. Such arbitration shall be conducted in
the State of New Jersey in accordance with the rules then existing of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. In the
event of any dispute arising under this Agreement, the respective parties shall
be responsible for the payment of their own legal fees and disbursements.

 

(m) Third-Party Benefit. Nothing in this Agreement, express or implied, is
intended to confer upon any third party any rights, remedies, obligations or
liabilities of any nature whatsoever.

 

(n) Withholding Taxes. The Company may withhold from any benefits payable under
this Agreement or any other agreement all federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.

 

(o) No Right to Continued Employment. Executive understands that this Agreement
is not an employment contract and nothing contained herein creates any right to
continuous employment with the Company, or to employment by the Company for any
specified period of time.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

  ENZON PHARMACEUTICALS, INC.       /s/ Robert LeBuhn   By: Robert LeBuhn  
Chairman, Compensation Committee       /s/ Andrew Rackear   Andrew Rackear

 

 

 